IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CAROL HOLNESS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5256

AMERICAN AIRLINES and
SEDGWICK/CMS,

      Appellees.

___________________________/


Opinion filed October 24, 2017.

An appeal from an order of the Judge of Compensation Claims.
Gerardo C. Castiello, Judge.

Date of Accident: November 30, 2014.

Toni L. Villaverde of Toni L. Villaverde, PLLC, Coral Gables, for Appellant.

Clinton C. Lyons, Jr., of Moran Kidd Lyons Johnson, P.A., Orlando, for Appellees.




PER CURIAM.

      Upon review of the parties’ responses to this Court’s order to show cause why

this appeal should not be dismissed as moot based on the Court’s resolution of case

number 1D16-2438, this appeal is hereby DISMISSED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.